

115 HR 724 IH: SOLVE Act of 2017
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 724IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Ms. Lofgren (for herself, Mr. Conyers, Mrs. Dingell, Ms. Meng, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Crowley, Ms. Sánchez, Mr. Nadler, Ms. Jackson Lee, Mr. Cohen, Mr. Johnson of Georgia, Ms. Judy Chu of California, Mr. Deutch, Mr. Gutiérrez, Mr. Jeffries, Mr. Cicilline, Ms. Bass, Mr. Richmond, Mr. Swalwell of California, Mr. Ted Lieu of California, Mr. Raskin, Ms. Jayapal, Mr. Aguilar, Ms. Barragán, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Mrs. Bustos, Mr. Butterfield, Mr. Capuano, Mr. Carbajal, Mr. Cárdenas, Ms. Castor of Florida, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Connolly, Mr. Cooper, Mr. Courtney, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mr. DeSaulnier, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. Eshoo, Mr. Espaillat, Ms. Esty, Mr. Evans, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Mr. Gallego, Mr. Garamendi, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Ms. Michelle Lujan Grisham of New Mexico, Mr. Hastings, Ms. Hanabusa, Mr. Higgins of New York, Mr. Himes, Mr. Huffman, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kihuen, Mr. Kildee, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Langevin, Mr. Larson of Connecticut, Mr. Larsen of Washington, Mrs. Lawrence, Ms. Lee, Mr. Lewis of Georgia, Mr. Levin, Mr. Lipinski, Mr. Lynch, Mrs. Lowey, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Moore, Mr. Moulton, Mrs. Murphy of Florida, Mrs. Napolitano, Mr. Neal, Mr. Norcross, Ms. Norton, Mr. O'Rourke, Mr. Pallone, Mr. Panetta, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Miss Rice of New York, Mr. Ryan of Ohio, Ms. Roybal-Allard, Mr. Sablan, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Scott of Virginia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Sherman, Mr. Sires, Ms. Slaughter, Mr. Soto, Ms. Speier, Mr. Smith of Washington, Mr. Suozzi, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Mr. Vargas, Mr. Vela, Ms. Velázquez, Mr. Visclosky, Mr. Walz, Ms. Maxine Waters of California, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, Ms. Brownley of California, Ms. Adams, Mr. Nolan, Mr. Schrader, Mr. Kilmer, Mr. Brady of Pennsylvania, Mr. Ruppersberger, Mr. Correa, Ms. Blunt Rochester, Mr. Rush, Mr. Veasey, Mr. Peters, Mr. Loebsack, Mr. Cartwright, Mr. Ellison, Ms. Plaskett, Mr. Heck, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Homeland Security, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the Executive order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (January 27, 2017), shall have no force or effect, to prohibit the use of Federal funds to enforce
			 the Executive order, and for other purposes.
	
 1.Short titleThis Act may be cited as the Statue of Liberty Values Act of 2017 or as the SOLVE Act of 2017 . 2.Executive order to have no force or effectBeginning on January 27, 2017, the Executive order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (January 27, 2017), is null and void, shall have no force and effect, and may not be implemented, administered, enforced, or carried out.
 3.No funds availableNo Federal funds (including fees) made available for any fiscal year, may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the Executive order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (January 27, 2017).
		